               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

FRANKLIN TUCK MCVAY,

     Plaintiff,

v.                                     CIVIL ACTION NO. 1:19-00521

DR. WILLIAM GOODE,

     Defendant.

                     MEMORANDUM OPINION AND ORDER

     By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).    Magistrate Judge Aboulhosn submitted to

the court his Findings and Recommendation on December 12, 2019,

in which he recommended that the court construe plaintiff’s

“Motion to Dismiss Without Prejudice and/or Leave to Amend

Pursuant to Rule 41(b) of the Fed. R. Civ. P.”, ECF No. 23, as a

Motion for Voluntary Dismissal Pursuant to Rule 41(a)(2) and

then grant the construed Motion for Voluntary Dismissal, dismiss

without prejudice plaintiff’s Complaints, see ECF Nos. 2 and 11,

and remove this matter from the court’s active docket.

     In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file any objections to Magistrate Judge Aboulhosn’s

Findings and Recommendation.    The failure of any party to file
such objections within the time allowed constitutes a waiver of

such party’s right to a de novo review by this court.    Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).

     Objections to the Proposed Findings and Recommendation were

due by December 30, 2019.   Neither party filed any objections to

the Magistrate Judge’s Findings and Recommendation within the

requisite time period.

     Accordingly, the court adopts the Findings and

Recommendation of Magistrate Judge Aboulhosn as follows:

     1.   The court CONSTRUES plaintiff’s “Motion to Dismiss

          Without Prejudice and/or Leave to Amend Pursuant to

          Rule 41(b) of the Fed. R. Civ. P.” as a Motion for

          Voluntary Dismissal Pursuant to Rule 41(a)(2);

     2.   The construed Motion for Voluntary Dismissal is

          GRANTED;

     3.   Plaintiff’s Complaints are DISMISSED WITHOUT

          PREJUDICE; and

     4.   This case is to be removed from the court’s active

          docket.




                                 2
     The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

     IT IS SO ORDERED this 13th day of January, 2020.

                              ENTER:


                             David A. Faber
                             Senior United States District Judge




                                3
